PER CURIAM: *
Leslie J. Davis, Jr., Texas prisoner # 676293, appeals an order by the Únited States District Court for the Southern District of Texas transferring his 42 U.S.C. § 1983 action to the Eastern District of Texas pursuant to 28 U.S.C. § 1404(a). We lack jurisdiction to review this non-final decision. See In re Volkswagen of Am., Inc., 545 F.3d 304, 319 (5th Cir. 2008) (en banc); Askanase v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993). Instead, a petition for writ of mandamus is the appropriate means for contesting the order. See Volkswagen, 545 F.3d at, 308-09. The appeal is DISMISSED, and the motion for an order holding the defendants in contempt is DENIED.

 Pursuant to 5th Cir, R, 47.5, the court has determined that this opinion should not be published and is not precedent except under, the limited circumstances set forth in 5th Cir, R. 47.5.4.